USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

HANG & ASSOCIATES, PLLC DOC #:

ATTORNEYS AT LAW DATE FILED:__12/3/2019

136-20 38th Avenue, Suite 10G
Flushing, New York 11354

 

December 2, 2019

Ken H. Maeng, Esq.
Tel : (718) 353-8588
Fax: (718) 353-6288
Email: kmaeng@hanglaw.com

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Lopez v. Little Mexico Wholesale Inc. et al
Case No. 1:19-cv-06882-AT

Dear Judge Torres:

This office represents Defendants in the above-referenced matter. The parties have entered
into a Stipulation Extending Time to Answer the Complaint. A copy of the signed stipulation
is attached herein. This request is being made because the undersigned has been recently retained
to represent the Defendants in this matter and needs additional time to assess and respond to
Plaintiffs complaint.

Defendants also respectfully request that the Court adjourn the initial pretrial conference
presently scheduled for December 10, 2019 until after Defendants file a responsive pleading to
Plaintiff's complaint. There has been one previous request to adjourn the initial pretrial conference,
which was granted in part by Your Honor. Counsel for Plaintiff has consented to this request.

We thank the Court for its time and attention to this matter.

Respectfully Submitted,
Hang & Associates, PLLC

By:__/s/

Ken H. Maeng, Esq.
Attorneys for Defendants
Hon. Analisa Torres

Page 2

cc: All counsel of record (via ECF)
Attach.

GRANTED. By January 2, 2020, Defendants shall answer or
otherwise respond to the complaint. The initial pretrial
conference scheduled for December 10, 2019, is

ADJOURNED to January 21, 2020, at 12:00 p.m. By
January 14, 2020, the parties shall file their joint letter and
case management plan.

SO ORDERED.

Dated: December 3, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
